Opinión disidente del
Juez Asociado Señor Negrón García.
Afirma el filósofo R. Von Ihering que la “defensa del derecho es un deber que tenemos para con la sociedad. Por eminentes que sean las cualidades intelectuales de un pueblo, si la fuerza moral, la energía, la perseverancia, le faltan, en ese pueblo jamás podrá prosperar el derecho. Cuando la arbitrariedad, la ilegalidad, osan levantar afren-tosamente su cabeza, se puede siempre reconocer en este signo, que los que están llamados a defender la ley no cumplen con su deber. Desde el momento en que el derecho no está dispuesto a luchar se sacrifica. Así podremos apli-carle la sentencia del poeta: ‘Es la última palabra de la sabi-duría; Que sólo merece la libertad y la vida; El que cada día sqbe conquistarlas’”. Citado por O. Maurín Navarro, Liber-tad de Asociación, Argentina, Ed. Sanjuarina, 1967, pág. 17.
Este recurso, más allá de dictaminar normas sobre dere-cho tributario, plantea serias interrogantes en la dimensión de protección de los derechos constitucionales de todo ciuda-dano que es adversario político de quienes detentan el poder gubernamental en determinado momento.
A los fines de una adecuada exposición y adjudicación de esas cuestiones, fundamentaremos nuestro disentir de la sen-tencia de este tribunal sobre las exenciones contributivas. Posteriormente exploraremos el problema de discrimen polí-tico.
*153I
El 14 de julio de 1980 el Ledo. Ricardo Mufiiz, Secretario Auxiliar de Rentas Internas del Departamento de Hacienda, notificó por carta al Ledo. Rafael Hernández Colón, —ex gobernador del país y candidato a dicho cargo por el Partido Popular Democrático en las elecciones que se celebrarían en noviembre de ese afio— los resultados de una investigación realizada unilateralmente sobre su responsabilidad contri-butiva. Mufiiz adujo que esa gestión se efectuó para aclarar unas interrogantes señaladas a través de la prensa del país. Por instrucciones del Secretario de Hacienda, Julio César Pérez, le indicó e impuso una deuda de contribuciones sobre la propiedad ascendente a $14,290.49, desglosada así: solar en la Calle Sol núm. 7 de Ponce, $1,977.90; solar y casa en la Calle Sol núm. 9 de Ponce, $2,411.25; apartamento P.H. 1, Condominio Belén, Guaynabo, $7,888.36; y solar y casa en la Calle Sol núm. 1, San Juan, $2,013.18. Al otro día, el Depar-tamento de Hacienda emitió un comunicado de prensa en el que daba los detalles de esa investigación a los medios noti-ciosos del país.
El 24 de julio de 1980 Hernández Colón y su esposa Lila Mayoral, por sí y la sociedad ganacial, impugnaron judi-cialmente esas determinaciones.
Oportunamente el tribunal dictó sentencia sumaria en la cual anuló las contribuciones impuestas sobre las propie-dades localizadas en las Calles Sol núm. 9 de Ponce y Sol núm. 1 de San Juan. Sostuvo la relativa al solar de la Calle Sol núm. 7, agrupado a la propiedad de Sol núm. 9 en Ponce, y confirmó la del apartamento P.H. 1 (oeste) del Condominio Belén, Guaynabo. De este último eliminó los recargos e inte-reses. No adjudicó expresamente el planteamiento sobre alegado discrimen político.
M H-H
La sentencia del foro de instancia es jurídicamente co-rrecta en lo concerniente al derecho tributario. Sobre este *154extremo debió ser confirmada. No obstante, este Tribunal la modifica y anula también esas contribuciones. Disentimos.

Apartamento P.H. 1 (oeste), Condominio Belén

Edamorga Corp., dueña de un inmueble situado en el Municipio de Guaynabo, construyó, a través de Atlantic Quality Construction Corp., un edificio de once (11) pisos sobre el nivel del suelo, cada uno con diez (10) apartamentos, y tres (3) en el penthouse. El 28 de julio de 1971 lo sometió al régimen de propiedad horizontal y lo denominó Condominio Belén.
El 6 de junio de 1972 Edamorga segregó y vendió los tres apartamentos del penthouse a Atlantic por $240,000. Origi-nalmente, la totalidad de la propiedad estaba sujeta a una hipoteca que garantizaba un pagaré al portador ascendente a $1,850,000. Para la fecha de esta transacción los otros 110 apartamentos ya estaban vendidos. Atlantic, en protección de su crédito como fiador del remanente de esa deuda hipoteca-ria, asumió y retuvo $130,000 para pagarlos al acreedor Banco de Ponce. El balance de $110,000 se estimó satisfecho, por compensación, a base de que Edamorga debía esa suma a Atlantic.
Atlantic adquirió los apartamentos “con la intención de venderlos o alquilarlos”. El 31 de agosto de 1973 alquiló el P.H. 3 al Sr. Melville G. Payer. Transcurrió el tiempo y los otros dos continuaron desocupados. El 1 de enero de 1977 rentó el P.H. 2 para la oficina del ex gobernador Rafael Hernández Colón. El 29 de septiembre de 1977 los esposos Hernández Mayoral adquirieron el P.H. 1. En la escritura de esa compraventa Atlantic hizo “constar haber sido la cons-tructora del Condominio del cual [el] apartamento objeto de esta compraventa forma parte y asegurar que este aparta-mento no ha sido ocupado ni vivido por persona alguna ni se le ha dedicado a uso alguno con anterioridad al traspaso de su posesión a favor del comprador”.
En esa misma fecha el licenciado Hernández Colón solicitó la exoneración contributiva de dicho apartamento *155para los años 1978-79 y 1979-80, bajo la premisa de ser Atlantic la constructora y vendedora. El 15 de agosto de 1979 la oficina del distrito de San Juan la aprobó. Subsi-guientemente, el 14 de julio de 1980, el Secretario de Hacienda dejó sin efecto esa determinación. El tribunal sen-tenciador sostuvo esa negativa bajo el razonamiento de que la adquisición del apartamento no fue “directamente de la persona que la construyó o que adquirió el proyecto de vivienda para la venta”, conforme lo contempla la Ley Núm. 3 de 14 de noviembre de 1974, según enmendada. La See. 3 reza:
Se exime a toda persona que adquiera, dentro del término comprendido entre la fecha de aprobación de esta ley y el 1ro. de octubre de 1977, directamente de la persona que la cons-truyó o que adquirió el proyecto de viviendas para la venta, una propiedad nueva construida para y dedicada a vivienda, del pago de contribuciones sobre la propiedad durante los primeros dos años fiscales inmediatos a partir de su fecha de adquisición. (Énfasis nuestro.)
En buena hermenéutica jurídica la interpretación de toda ley tributaria requiere que se haga siguiendo el método gramatical sin prescindirse de los elementos lógico, histórico y teleológico. “[E]s norma cardinal en interpretación de estatutos que en controversias fiscales debe acudirse en primer término a las leyes y los principios fundamentales que rigen la materia. Serrallés Galiano v. Srio. de Hacienda, 84 D.P.R. 11 (1961).” Sucn. Evans v. Srio. de Hacienda, 108 D.P.R. 713, 718 (1979).
De especial interés es el principio de que las exenciones contributivas no se presumen. Tienen que aparecer en len-guaje claro y preciso en el estatuto. Pujals & Bros. v. Srio. de Hacienda, 89 D.P.R. 263 (1963). Corresponde al que las re-clama el peso de probarlas.
Ciertamente Atlantic fue quien, como contratista general, ejecutó la obra para Edamorga. Pero Atlantic sencilla-mente es la entidad jurídica equivalente al contratista de obra. Se dedica a la actividad de la construcción en general. *156“La realidad es que en Puerto Rico y más generalmente en los Estados Unidos, las obras más costosas y de mayor importancia se hacen por corporaciones que contratan su ejecución y hacen todos los gastos necesarios, incluyendo desde luego mano de obra, materiales, etc.” Santiago v. Torres, 60 D.P.R. 265, 269-270 (1942).
Ello, sin embargo, no convierte a Atlantic en el constructor visualizado en la ley. “El concepto contratista va más allá del significado vinculante a la ingeniería. . . .” Empresas Capote, Inc. v. Tribunal Superior, 103 D.P.R. 765, 772 (1975). El significado verdadero y jurídico, a tono con el espíritu e historial de esta legislación, está inexorablemente atado al concepto de dueño o propietario de la obra. Éste era Edamorga. Bajo supuesto alguno podemos admitir que la Asamblea Legislativa diseñara esta exención de otro modo que no fuera la compra a quien lícita y únicamente podía enajenar una vivienda. No se puede “adquirir” un inmueble de quien no es su dueño, independientemente de que lo haya o no construido. Bajo esta hipótesis no podemos conceder a los contribuyentes Hernández Mayoral que les asista la razón. Está fuera de discusión que ellos no adquirieron el apartamento de Edamorga, única “persona” (entidad corpo-rativa) susceptible de ser situada en la expresión legal “que construyó”.
Aclarado este aspecto, analicemos la otra posible alter-nativa establecida en la ley: una compra directa de quien a su vez “adquirió el proyecto de viviendas para la venta”. Otra vez el historial legislativo rechaza su aplicabilidad al caso de autos. “La enmienda que se introduce al efecto de añadir la frase ‘o que adquirió el proyecto de viviendas’ tiene el propó-sito de hacer extensivo el beneficio de la ley cuando se adquirieran propiedades de una persona natural o jurídica que adquirió el proyecto para disponer por venta de las nuevas viviendas construidas.” Informe de la Comisión de Conferencia del P. de la C. 1253 del 7 de noviembre de 1974. *157Aquí Atlantic no adquirió el proyecto, sino simplemente tres (3) apartamentos de un total de ciento trece (113).
Correctamente la ilustrada sala sentenciadora consignó:
Hemos examinado el historial legislativo de las leyes 2 y 98, P. de la C. 1253 y P. del S. 1648, respectivamente, y entendemos que la intención del legislador iba encaminada a la protección de la industria de la construcción, del capitalista, del desarrollador, de aquel que tenía el dominio real y control sobre la venta de todas y cada una de las distintas unidades del inmueble. Dicha persona era la que en primer lugar se veía sustancialmente afectada por sus intereses económicos por la crisis prevaleciente. Tanto la Ley Núm. 2 que ofrecía exención a las propiedades hasta su venta, como los [síc] números 3 y 98, estaban encaminadas a promover mediante incentivo la compra de propiedades; tenían el propósito no sólo de evitar el descalabro económico de los proyectos ya terminados o comen-zados, sino estimular el desarrollo de nuevos proyectos.
En este sentido, un comprador que aisladamente adquiere tres, cinco, ocho unidades de vivienda, con el propósito de lucro o de asegurar una deuda, no es el constructor que quiso proteger el legislador, aunque éste haya construido [sic] la obra. (Énfa-sis suplido.)
¿Cómo sostener que de ciento trece (113) apartamentos, la adquisición de tres (3) encaja dentro del concepto de “proyecto de viviendas”? No cabe duda de que Atlantic no cualifica bajo la ley.
Lamentablemente la sentencia de este Tribunal en grado apelativo confunde y mezcla la dinámica de los dos supuestos legales contemplados de adquisición directa. (1) El primero, del dueño que realizó la obra, sea o no el contratista de facto; y el segundo, de quien mediante compra previa adviene dueño del “proyecto de viviendas”. Se logra así inventar una tercera alternativa híbrida. Nuestras leyes contributivas se *158fundan en hechos y no en ficciones. Véase Matos Balaguer v. Srio. de Hacienda, 108 D.P.R. 858, 864 (1979). “El análisis integral de la operación es lo determinante.” íd., pág. 866. En este caso ese enfoque no favorece a los contribuyentes Hernández Mayoral. Desde el punto de vista jurídico no eran acreedores a esta exención.
Respecto a la disposición de la sala sentenciadora que los relevaba del pago de intereses y penalidades, por fundamen-tos distintos expuestos más adelante al discutir el discrimen político, coincidimos con dicha determinación.

Solar en Calle Sol núm. 7, Ponce, agrupado al núm. 9

Los esposos Hernández Mayoral son propietarios de un solar y edificación ubicada en la Calle Sol núm. 9 en Ponce. Desde el año 1962 tienen allí su residencia principal que está tasada en $11,170. Esta propiedad goza de exención contri-butiva concedida por la Ley Núm. 269 del 11 de mayo de 1949, según enmendada. 13 L.P.R.A. see. 402.
El 21 de septiembre de 1973 el licenciado Hernández Colón, mediante escritura pública, recibió de sus progeni-tores, en donación pura y simple, un solar colindante de 340.57 m/c tasado en $3,010 y marcado con el núm. 7. En esa misma escritura el donatario Hernández Colón agrupó ambos solares. Subsiguientemente su padre, el Ledo. Rafael Hernández Matos, como codonante, el 5 de octubre de 1973, remitió dicha escritura al Secretario de Hacienda en cum-plimiento de la Ley de Contribuciones sobre Caudales Relic-tos y Donaciones. Acompañó también un recibo oficial de contribución de propiedad inmueble, correspondiente al año 1973-74 en que figura el solar con 330 m/c y tasado en $3,590 y varios documentos más. El licenciado Hernández Matos “suplic[ó] la más pronta liquidación de la responsabi-lidad contributiva toda vez que la inscripción de la donación está pendiente de despacho en el Registro”. Sin embargo, para fines de la exención residencial contributiva, los espo-sos Hernández Mayoral no notificaron ni solicitaron ni reali-*159zaron gestión directa alguna con el Departamento de Hacienda sobre esta agrupación.
El tribunal sentenciador sostuvo la determinación del Secretario de Hacienda respecto a una deficiencia contri-butiva sobre el solar donado.
La Ley Núm. 269 del 11 de mayo de 1949, según enmen-dada (conocida como Ley Núm. 24 de 1962), en lo pertinente reza:
Para disfrutar de los beneficios de la exoneración del pago de contribuciones dispuesta por las secs. f02 a fOf de este títuloi,] será necesario probar mediante certificación radicada con el Secretario de Hacienda de Puerto Rico o con el acreedor hipotecario en caso que lo hubiere, en la forma y fecha que el Secretario de Hacienda disponga, que el contribuyente reúne los requisitos aquí establecidos haciendo constar toda la infor-mación necesaria para que el Secretario de Hacienda pueda efectuar un cómputo correcto de la exoneración del pago de contribuciones autorizadas por esta sección. Cualquier contri-buyente que hubiere radicado la certificación a que se hace referencia en este párrafo vendrá obligado a notificar, según más adelante se dispone, cualesquier cambios en sus cualifica-ciones para disfrutar de la exoneración del pago de contribu-ciones aquí concedido y de cualesquier traspaso y modifica-ciones del dominio sobre la propiedad en relación con la cual hubiere radicado la referida certificación. Si la propiedad garantiza un préstamo y el contribuyente viene obligado a depositar periódicamente con el acreedor hipotecario el importe de las contribuciones sobre la propiedad, el contri-buyente radicará los cambios en las cualificaciones con el acreedor hipotecario quien a su vez lo notificará al Secretario de Hacienda. En todos los demás casos los cambios en cualifi-caciones serán notificados directamente al Secretario de Hacienda. En ambas alternativas los cambios en cualifica-ciones deberán radicarse en cualquier momento, con anterio-ridad al primero de enero siguiente a la fecha en que se efec-tuaron los cambios en dichas cualificaciones. (Énfasis nuestro.) 13 L.P.R.A. see. 402.
La lectura de este precepto refleja que esta exención está concebida en dos supuestos: (1) las cualificaciones del dueño *160de la propiedad y (2) la propiedad en sí, por su tasación, des-tino y uso. Claramente surge la obligación de todo contri-buyente de notificar al Secretario de Hacienda “cualesquier cambios en sus cualificaciones ... y de cualesquier traspaso y modificaciones del dominio sobre la propiedad en relación con la cual hubiere radicado la referida certificación”.
El tribunal sentenciador correctamente concluyó que la ley requiere que el contribuyente notifique los cambios en el dominio. En cuanto a “la notificación hecha en virtud de la Ley sobre Caudales Relictos y Donaciones no cumple los requisitos de la Ley Núm. 2U del 1962. Aunque la División de Herencias y Donaciones y la División de Exención Contri-butiva están administrativamente bajo el Negociado de Tasación de la Propiedad, se trata de dos oficinas distintas: una se encarga del cómputo de las contribuciones sobre he-rencias y donaciones, y otra se encarga de verificar si una propiedad cualifica o no para las exenciones contributivas que como gracia legislativa concede el soberano. Es claro además que quien hizo la notificación antes aludida fue el donante[,] y la Ley ‘24’, así como el Reglamento, requieren que sea el contribuyente quien notifique los cambios en su propie-dad”.
La exención concedida por esta ley no opera de propio derecho. Tampoco es automática ni absoluta. Dependiendo de ciertos factores puede ser total o parcial. Requiere de una solicitud al Secretario de Hacienda. “La ley puede ir más allá en el reconocimiento de la importancia de la voluntad del contribuyente: ésta puede, en efecto, condicionar la apli-cación de un beneficio fiscal a la petición del contribuyente de forma tal que, en defecto de la petición, el impuesto se exija normalmente, mientras que ante tal petición, el impuesto no se exija total o parcialmente.” A. Berliri, Principios de Dere-cho Tributario, Madrid, Ed. Derecho Financiero, 1971, Yol. II, pág. 318.
Otra vez la sentencia de este Tribunal hace caso omiso al mandato de ley que impone sobre el contribuyente el deber *161de notificar cualquier modificación del dominio. Resuelve que en vista de que las tasaciones de ambas propiedades ($3,010 y $11,170) no exceden de $15,000, no se afectó “el estado contributivo de la residencia”. El argumento es un non sequitur. Se queda trunco en lógica. Ciertamente la donación y agrupación registral no afectó la exención de la propiedad núm. 9. Eso no se discute. Pero ello no significa que por un proceso automático de aritmética la propiedad donada núm. 7, no exenta, fue absorbida e incorporada por la exención contributiva de la principal.
¿Puede decirse que no afecta el dominio de una propie-dad el aumento de una cabida ascendente a 340.57 m/c? El concepto dominio “es la facultad que una persona tiene de usar y disponer libremente de lo suyo. Plenitud de los atri-butos que las leyes reconocen al propietario de una cosa para disponer de ella”. I. Rivera, Diccionario de Términos Jurídicos, New Hampshire, Ed. Equity, 1976, pág. 78; Municipio de Mayagüez v. Gómez et al., 15 D.P.R. 624, 640 (1909). En WAPA v. Srio. de Hacienda, 105 D.P.R. 816, 820 (1977), reconocimos la evolución que ha experimentado el concepto clásico de dominio hasta el presente. Hoy es amplio, “hace tiempo perdió la rigidez monolítica”. ¿Cómo sostenerse en-tonces que no hay modificación en el dominio? ¿Puede excluirse un incremento en el valor de una propiedad cuando se agrupan dos solares colindantes? ¿No implica ello una clara alteración del dominio? Como toda exención en sí es una excepción al principio general de imposición contri-butiva, debe ser expresa y su interpretación strictissimi juris. R. Tamagno, El Contribuyente, Buenos Aires, Ed. Perrot, 1953, pág. 169.
Resumiendo, para fines contributivos la agrupación cons-tituyó un acto que modificó el dominio de la propiedad en Sol núm. 9. Para hacer extensiva la exención a dicho solar donado era necesario una notificación y solicitud de los espo-sos Hernández Mayoral al Secretario de Hacienda. No lo hicieron. Debió confirmarse al tribunal de instancia en este extremo.
*162I — I 1 — 1
Según antes indicáramos, el tribunal de instancia no resolvió ni se pronunció sobre la alegación de discrimen polí-tico. La sentencia de este foro, al anular las restantes contri-buciones, evita evaluar este planteamiento al amparo de la Sec. 1 del Art. II de nuestra Constitución que propugna “[l]a dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá, establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas . . .”. (Énfasis suplido.) Además, priva tanto al contribuyente como a todos los funcionarios gubernamentales aludidos del beneficio de una adjudicación en sus méritos. Nuestra firme convicción de que proceden tales contribuciones nos obligan a exami-narlo. Así debió haberlo hecho el foro de instancia. Estima-mos que erró.
Los autos reflejan evidencia suficiente que, unida a las inferencias razonables, levantan una fuerte presunción de que se utilizaron indebidamente las leyes fiscales y la maqui-naria del Departamento de Hacienda para discriminar y perseguir administrativamente a un adversario político. Hay serios indicios de que se ha violentado crudamente uno de los más preciados rasgos definidores de una democracia liberal, a saber, el “más amplio reconocimiento del derecho a diferir y ser, no obstante, tratado con igualdad y protegido en esa diferencia por el poder público”. Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2562 (1951). Examinemos estos indicadores.
Para la fecha en que el Departamento de Hacienda notificó e impuso las contribuciones sobre la propiedad al licenciado Hernández Colón, éste era candidato a la gober-nación por el Partido Popular Democrático (P.P.D.). Falta-ban escasamente tres (3) meses para las elecciones generales que se celebrarían el 4 de noviembre de 1980. La campaña política y los mensajes proselitistas estaban en su apogeo. El *163Gobierno era administrado por el Partido Nuevo Progre-sista. Su principal opositor era el Primer Ejecutivo Carlos Romero Barceló, quien había designado al entonces Secreta-rio de Hacienda, Julio César Pérez.
Curiosamente la investigación se origina en supuestas informaciones de prensa. La misma no fue una pesquisa rutinaria. No se inició por estar escrutándose el universo o una muestra de determinado grupo de contribuyentes, como tampoco una zona geográfica (distrito de catastro) en particular. Por el contrario, el Departamento de Hacienda la realizó sobre todos los inmuebles pertenecientes a quien era el más importante contendiente del Gobernador Romero Barceló. Esa singularización se adoptó ex parte, sin que el licenciado Hernández Colón fuera notificado. No se le pro-veyó oportunidad de exponer su posición, como tampoco de ventilar el asunto en una vista administrativa y producir evidencia a su favor.
El carácter sospechoso de una posible actuación adminis-trativa de índole discriminatoria, selectiva y particulari-zada, tiende a evidenciarse a base de que no hemos encon-trado ningún denominador común objetivo y neutral que sirviera de sostén racional para justificar la necesidad de una preferente y pronta investigación y su inmediata publi-cidad. Por el contrario, versó sobre exenciones provenientes de legislaciones y distritos catastrales diferentes. Las pro-piedades estaban en distritos distantes —Ponce, Guaynabo y San Juan. El único vínculo lógico detectable era la persona del contribuyente: Hernández Colón. Hasta ese momento ningún otro candidato a gobernador había sido sometido a ninguna o semejante investigación contributiva.
La investigación fue conducida sin notificación y dirigida desde el nivel central del Departamento de Hacienda. Como resultado, dicho departamento, sin citarlo ni oírle, canceló todas las exenciones que previamente le habían sido reconoci-das. Procedió a imponerle las contribuciones.
Se siguió un medio de notificación peculiar y distinto. El *164Departamento de Hacienda notificó por mensajero la deuda de contribuciones sobre la propiedad montante a $14,220.49 a las 4:00 p.m. del día 14 de julio de 1980. Ese mismo día el Ledo. Ricardo Mufiiz, Secretario Auxiliar de Rentas Inter-nas del Departamento de Hacienda, emitió un Comunicado de Prensa, Radio y Televisión. Al otro día facilitó el informe a dichos medios. La simultaneidad de la comunicación al licenciado Hernández Colón y la conferencia de prensa anti-cipada para anunciar públicamente los resultados adversos a su persona levantan una fuerte suposición de que los ver-daderos móviles envueltos fueron de índole partidista y que hubo una cuidadosa y coordinada planificación previa. De lo contrario, ¿qué razón había para este trato especial? ¿Por qué no pudo guardarse discreción y prudencia? ¿Cuál era la prisa?
El informe se entregó a la prensa el 15 de julio de 1980. Al otro día ésta destacó prominentemente la noticia. En la arena partidista los resultados adversos de esta forma de proceder y publicidad gubernamental administrativa no se hicieron esperar. A la semana, desde el 22 de julio de 1980, comenzaron a aparecer y circular anuncios auspiciados y pagados por el Partido Nuevo Progresista en los periódicos El Vocero y El Nuevo Día. Estos anuncios reproducían las aseveraciones del informe emitido por el Departamento de Hacienda. Le imputaban a Hernández Colón poseer “man-siones” y no querer pagar contribuciones sobre dichas pro-piedades. Otro apareció en la televisión. La secuencia fílmica concluía con la voz del Gobernador Romero Barceló, candi-dato oficial del Partido Nuevo Progresista a la reelección, diciendo: “Hernández Colón quiere volver a la Goberna-ción ... ¿para qué? ”
El Departamento de Hacienda justificó la investigación ex parte sobre la base de “interrogantes que fueran señaladas al Departamento a través de la prensa del país”. Sin embargo, adoptó este singular curso de acción para cancelar todas las exenciones e ignoró sus propias prácticas adminis-*165trativas que de ordinario permiten a los contribuyentes obtener remedios administrativos. ¿Era anticipable que sus adversarios políticos. usufructuaran todo este proceder ad-ministrativo? ¿Quién dio la orden para que se investigara? ¿Quién instruyó que se diera inmediatamente a la publicidad? Todas estas interrogantes debieron dilucidarse en el juicio plenario. La seriedad del asunto lo amerita. Lo menos que surge es una preocupación de falta de tacto y sensibilidad; lo más, una carencia de espíritu democrático y de tolerancia política hacia un líder opositor de un partido principal.
En las circunstancias apuntadas los tribunales han dise-ñado una prueba basada en dos elementos para evaluar este tipo de caso: (1) examinar si de ordinario personas en cir-cunstancias análogas a las del ciudadano o contribuyente investigado o procesado han sido desatendidas por el Gobierno; y (2) indagar si la base para esa actuación o con-ducta administrativa responde a criterios proscritos —United States v. Berrios, 501 F.2d 1207, 1208-1211 (2nd Cir. 1974)—(2) tales como persecución por razones políticas o de sexo, raza y nacimiento.
Bajo esta fórmula lo esencial es probar que la selección individual estuvo viciada por un ejercicio discrecional inde-bido, motivada por criterios ajenos a una sana y establecida política pública administrativa. La ausencia de rutina o método objetivo y neutral en la actuación gubernamental tiende a apoyar que ese discernimiento respondió a conside-raciones constitucionales vedadas.
En el caso de autos la prueba presentada por los esposos Hernández Mayoral en apoyo de la sentencia sumaria suscita robustas sospechas de un ejercicio de discreción y aplicación arbitraria y discriminatoria de las leyes fiscales por razones *166político-partidistas. Los siguientes signos están presentes: su posición de principal contendiente a la gobernación; el momento escogido —cercano a las elecciones— para proceder con la investigación fiscal; la forma en que sé inició y notificó; el destaque publicitario y negativo que el Departa-mento de Hacienda le inyectó; los funcionarios que la diri-gieron y demás circunstancias.
A manera de epílogo, resta resolver qué remedio cabría si el tribunal de instancia resolviera que medió discrimen por razón de ideas políticas en la investigación contributiva que nos ocupa.
De un lado, tenemos nuestro criterio de que proceden confirmarse las contribuciones sobre el apartamento P.H. 1 (oeste) del Condominio Belén y el solar donado de la Calle Sol núm. 7, Ponce, Puerto Rico. Y del otro, un repudio por los móviles y métodos gubernamentales de esta naturaleza. De probarse en su día, ¿cómo entonces disuadir este tipo de discrimen sin perjudicar el fisco?
Ante este dilema, el remedio tendría que curar en su etio-logía la enfermedad. La solución judicial que se impondría —sin menoscabo de la potencial causa de acción en daños que directamente tiene todo ciudadano contra aquellos fun-cionarios gubernamentales que actúan so color de autoridad, de mala fe, ilegal y con claro menosprecio a los derechos constitucionales— sería anular la notificación de las contri-buciones y, claro está, todo reclamo de intereses y penali-dades. (3)
Este remedio no impediría que el Secretario de Hacienda otra vez notificara las mismas observando el debido proceso de ley, reglamento y procedimiento administrativo. En prin-cipio subsistiría la responsabilidad contributiva de los espo-sos Hernández Mayoral en lo que respecta al apartamento *167P.H. 1 del Condominio Belén, Guaynabo y del solar donado núm. 7 de la Calle Sol, (4) Ponce, Puerto Rico, pero sin inte-reses ni penalidades.
Únicamente así hacemos realidad el ideal democrático de “convivir con el opositor y darle plena oportunidad para que en el debate político cambie de crítico en dirigente cuando gane la confianza electoral [. De ahí] deriva buena parte de su fuerza creadora y renovadora. Es éste el único régimen que se complace en el vigor fecundante de las diferencias mantenidas en el marco de una lealtad básica a los principios y a la metodología de la democracia. Las diferencias y los conflictos no perturban la solidaridad de los seres humanos en el bien común sino que, por el contrario, la fortalece y afianza”. 4 Diario de Sesiones, supra, 2562-2563 (1951).
Debió devolverse el caso para la continuación del proceso compatible con lo aquí expuesto.
-O—

(1) A tal efecto se concluye que en “la venta del apartamento P.H. 1 al deman-dante no hubo solución de continuidad en la tradición directa de constructor a com-prador de vivienda, se cumplió el propósito legislativo de favorecer al adquirente de una vivienda de nueva construcción de manos de la propia constructora”. Y más adelante se expone que la ley no excluye al constructor de facto.


(2) Véanse además, United States v. Bourque, 541 F.2d 290 (1st Cir. 1976); United States v. Murdock, 548 F.2d 599 (5th Cir. 1977); United States v. Hazel, 696 F.2d 473 (6th Cir. 1983); United States v. Peskin, 527 F.2d 71 (7th Cir. 1975), cert. den. 429 U.S. 818 (1976); United States v. Ojala, 544 F.2d 940 (8th Cir. 1976); United States v. Scott, 521 F.2d 1188 (9th Cir. 1975), cert. den. 424 U.S. 955 (1976); State v. Holloway, 460 A.2d 976 (Del. Super. 1983).


(3) Deben imponerse otras medidas drásticas para atacar el mal producido por el patronazgo, despojo y desquite partidista (spoil system). Para alternativas que frenarían este proceder, véase la opinión concurrente en Caballero v. Romero Barceló, 113 D.P.R. 1 (1982).


(4) En los autos hay una declaración jurada de Luis R. Hernández, ex jefe de la División de Exenciones Contributivas y Apelaciones del Negociado de Tasación de la Propiedad (hoy Contribución sobre la Propiedad y Herencia), en que se acredita la práctica administrativa de admitir tardíamente solicitudes de exoneración de contribuyentes que de buena fe y bajo juramento demostraban la adquisición y uso ininterrumpido de la propiedad, apoyado en certificaciones de suministro continuo de agua y electricidad.
Esta buena y justiciera práctica administrativa se desarrolló al amparo de la disposición del Art. 7(c), Sec. 3 del Reglamento aplicable:
“Las certificaciones radicadas después de vencidos los términos aquí pres-critos, podrán ser rechazadas por el Secretario de Hacienda a menos que se demuestre a satisfacción de dicho funcionario que circunstancias extraordinarias impidieron la radicación y archivo de la certificación oportunamente.”
En esta etapa carecemos de elementos de juicio para dictaminar su proceden-cia respecto al solar en Ponce. No prejuzgamos la cuestión.